Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 17, 2015

                                       No. 04-14-00896-CV

                                         Hugo ALANIZ,
                                           Appellant

                                                 v.

Jose Maria AGUIRRE, Elias Aguirre Jr., Argelio Aguirre, Jose Guadalupe Aguirre, and Elsa A.
                                          Lara,
                                        Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-09-71
                          Honorable Jose Luis Garza, Judge Presiding

                                          ORDER
         The reporter’s record was originally due January 19, 2015, but was not filed. This court
notified Julian G. Alderette that he is the court reporter responsible for filing the record, and the
record was past due. Our notice required Alderette to file the record by March 12, 2015. On
March 10, 2015, Alderette filed a notification of late record, requesting an extension to March 23
to file the record.

        We grant the motion and order Julian G. Alderette to file the record by March 23, 2015.
Alderette is advised that the court will not grant a further extension of time unless he (1)
establishes there are extraordinary circumstances that prevent him from timely filing the record,
(2) advises the court of what efforts have been expended to prepare the record and the status of
completion, and (3) provides the court reasonable assurance the record will be completed and
filed by the requested extended deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court